        Case 1:17-md-02800-TWT Document 1182 Filed 09/21/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION



    IN RE: EQUIFAX, INC. CUSTOMER                MDL DOCKET NO. 2800
    DATA SECURITY BREACH                         1:17-md-2800-TWT
    LITIGATION


              FINANCIAL INSTITUTION PLAINTIFFS’
    MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT

        The Financial Institution Plaintiffs1 move under Rule 23(e) of the Federal

Rules of Civil Procedure for final approval of a proposed class action settlement

between themselves and Defendants Equifax Inc. and Equifax Information Services

LLC.

        Under the proposed Agreement, if approved, Equifax will agree to: 1) pay up

to $5.5 million directly to settlement class members who submit valid claims; 2)



1
       The remaining named Financial Institution Plaintiffs are: Army Aviation
Center Federal Credit Union, ASI Federal Credit Union, Bank of Louisiana,
Consumers Cooperative Credit Union, Elements Financial Federal Credit Union,
Firefly Credit Union, First Financial Credit Union, Halliburton Employees’ Federal
Credit Union, Heritage Federal Credit Union, Hudson River Community Credit
Union, Peach State Federal Credit Union, SeaComm Federal Credit Union, Services
Credit Union, Seven Seventeen Credit Union, Sky Federal Credit Union, State
Employees Federal Credit Union (SEFCU), Summit Credit Union, Suncoast Credit
Union, The Summit Federal Credit Union, Washington Gas Light Federal Credit
Union, and Wright-Patt Credit Union.
      Case 1:17-md-02800-TWT Document 1182 Filed 09/21/20 Page 2 of 5




spend a minimum of $25 million over a period of two years towards data security

measures pertinent to the Financial Institution Plaintiffs and their claims; 3) pay all

reasonable settlement administration and notice costs; and 4) pay reasonable, Court-

approved attorneys’ fees, expenses, and named plaintiff service awards, up to

agreed-upon limits.

      The Financial Institution Plaintiffs move for an order: (1) finally certifying

the proposed settlement class; and (2) approving the Settlement as fair, reasonable,

and adequate.

      In further support of their motion, the Financial Institution Plaintiffs submit a

memorandum of law and the Declaration of Christopher D. Amundson from the

proposed Settlement Administrator, Analytics Consulting LLC.

      Plaintiffs respectfully request that this Motion, which Equifax does not

oppose, be granted.



Dated: September 21, 2020               Respectfully submitted,

 /s/ Joseph P. Guglielmo                 /s/ Gary F. Lynch
 Joseph P. Guglielmo                     Gary F. Lynch
 SCOTT+SCOTT ATTORNEYS                   CARLSON LYNCH, LLP
 AT LAW LLP                              1133 Penn Avenue, 5th Floor
 230 Park Avenue, 17th Floor             Pittsburgh, Pennsylvania 15222
 New York, New York 10169                Tel. 412.322.9243
 Tel. 212.223.6444                       glynch@carlsonlynch.com
 jguglielmo@scott-scott.com
             Financial Institution Plaintiffs’ Co-Lead Counsel



                                          2
     Case 1:17-md-02800-TWT Document 1182 Filed 09/21/20 Page 3 of 5




Craig A. Gillen                     Ranse Partin
GILLEN WITHERS & LAKE,              CONLEY GRIGGS PARTIN
LLC                                 LLP
3490 Piedmont Road, N.E.            4200 Northside Parkway
One Securities Centre, Suite 1050   Building One, Suite 300
Atlanta, Georgia 30305              Atlanta, Georgia 30327
Tel. 404.842.9700                   Tel. 404.572.4600
cgillen@gwllawfirm.com              ranse@onleygriggs.com

MaryBeth V. Gibson
THE FINLEY FIRM, P.C.
3535 Piedmont Road
Building 14, Suite 230
Atlanta, Georgia 30305
Tel. 404.320.9979
mgibson@thefinleyfirm.com
          Financial Institution Plaintiffs’ Co-Liaison Counsel
Arthur M. Murray                      Charles H. Van Horn
MURRAY LAW FIRM                       BERMAN FINK VANHORN
650 Poydras Street, Suite 2150        P.C.
New Orleans, Louisiana 70130          3475 Piedmont Road, Suite 1100
Tel. 504.525.8100                     Atlanta, Georgia 30305
amurray@murray-lawfirm.com            Tel. 404.261.7711
                                      cvanhorn@bfvlaw.com


Stacey P. Slaughter                 Allen Carney
ROBINS KAPLAN LLP                   CARNEY BATES & PULLIAM,
800 LaSalle Avenue, Suite 2800      PLLC
Minneapolis, Minnesota 55402        519 W. 7th Street
Tel. 612.349.8500                   Little Rock, Arkansas 72201
sslaughter@robinskaplan.com         Tel. 501.312.8500
                                    acarney@cbplaw.com
Bryan L. Bleichner
CHESTNUT CAMBRONNE PA               Karen Hanson Riebel
17 Washington Avenue North          LOCKRIDGE GRINDAL
Suite 300                           NAUEN P.L.L.P.
Minneapolis, Minnesota 55401        100 Washington Ave. S., Suite
Tel. 612.339.7300                   2200


                                     3
      Case 1:17-md-02800-TWT Document 1182 Filed 09/21/20 Page 4 of 5




bbleichner@chestnutcambronne.com Minneapolis, Minnesota 55401
                                 Tel. 501.812.5575
Brian C. Gudmundson              khriebel@locklaw.com
ZIMMERMAN REED LLP
1100 IDS Center, 80 South 8th    Karen S. Halbert
Street                           ROBERTS LAW FIRM, PA
Minneapolis, Minnesota 55402     20 Rahling Circle
Tel. 612.341.0400                P.O. Box 241790
brian.gudmunson@zimmreed.com     Little Rock, Arkansas 72223
                                 Tel. 501.821.5575
                                 karenhalbert@robertslawfirm.us
           Financial Institution Plaintiffs’ Steering Committee


                     CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1D, the undersigned certifies that the foregoing complies

with the font and point selections permitted by L.R. 5.1B. This brief was prepared

on a computer using the Times New Roman font (14 point).

Respectfully submitted this 21st day of September, 2020.

                                            /s/ Joseph P. Guglielmo
                                            Joseph P. Guglielmo




                                        4
      Case 1:17-md-02800-TWT Document 1182 Filed 09/21/20 Page 5 of 5




                          CERTIFICATE OF SERVICE

      I hereby certify that on September 21, 2020, I electronically filed the

foregoing document with the Clerk of the Court using the CM/ECF system, which

will send notice of electronic filing to all counsel of record.


                                               /s/ Joseph P. Guglielmo
                                               Joseph P. Guglielmo




                                           5
